—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Westchester County (Fredman, J.), dated August 7, 2000, which, upon a jury verdict on the issue of liability finding them 85% at fault in the happening of the accident and the plaintiff 15% at fault, and upon a jury verdict on the issue of damages awarding the plaintiff damages in the sum of $265,000 ($65,000 for past pain and suffering and $200,000 for future pain and suffering), is in favor of the plaintiff and against them in the principal sum of $225,250 (85% of $265,000).
Ordered that the judgment is reversed, with costs, on the facts and as an exercise of discretion, and a new trial is granted on the issue of damages only, unless within 30 days after service upon the plaintiff of a copy of this decision and order, with notice of entry, he shall serve and file in the office of the Clerk of the Supreme Court, Westchester County, a written stipulation consenting to reduce the verdict as to damages for past pain and suffering from the sum of $65,000 to the sum of $25,000, and for future pain and suffering from the sum of *440$200,000 to the sum of $50,000, and to the entry of an amended judgment accordingly awarding damages in the principal sum of $63,750 (85% of $75,000); in the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements.
The damages awarded deviated materially from what would be reasonable compensation to the extent indicated (see, CPLR 5501 [c]).
The appellants’ remaining contentions are without merit. Krausman, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.